Citation Nr: 1541805	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits in the amount of $9,010.

ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty in the United States Army from October 1947 to June 1948, from August 1952 to July 1954, and from April 1957 to April 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 determination issued by the Committee on Waivers and Compromises (COWC) at the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that jurisdiction of the appellant's claims file lies with the RO in Cleveland, Ohio.

The March 2012 COWC decision considered the question of waiver of recovery of an overpayment of service-connected compensation benefits due to incarceration.  The Committee denied the appellant's request for a waiver of recovery of an overpayment of service-connected compensation benefits in the calculated amount of $9,010 and the overpayment was for the period from August 15, 2011 to November 30, 2011.

In the VA Form 9 the appellant submitted in April 2012, he indicated that he wanted to present testimony at a Board hearing; he also stated that he was unable to appear due to incarceration.  However, the appellant was released from prison in June 2013.  Therefore, the Board sent the appellant a letter, in August 2015, asking him if he still wanted to have a Board hearing.  The appellant subsequently submitted a written statement that same month in which he stated that he wanted to withdraw his request for a Board hearing.  His request for a Board hearing is therefore considered withdrawn.  As there is no outstanding hearing request, the Board will proceed with consideration of the issue on appeal.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The appellant was originally awarded service-connected compensation benefits effective from July 23, 1979; in a July 2005 rating decision issued by the Cleveland RO, those benefits were increased to a combined evaluation of 80 percent and a total rating based on individual unemployability (TDIU) was granted, effective from December 30, 2004.

2.  The appellant was convicted of a felony and he was incarcerated from June 16, 2011 to June 7, 2013. 

3.  August 15, 2001 was the 61st day of his incarceration following the conviction.

4.  The appellant's overpayment has been calculated to the amount of $9,010 which reflects an overpayment from August 15, 2011 to November 30, 2011; during that period the appellant was receiving compensation benefits above the 10 percent rate.

5.  The assessed overpayment did not result from fraud, misrepresentation or bad faith, and was not solely the fault of VA; the appellant was at fault in the creation of the overpayment by virtue of his failure to promptly notify VA of his incarceration in June 2011. 

6.  The failure of the Government to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the appellant, inasmuch as he accepted benefits to which he was not entitled. 

7.  Recoupment of the overpayment did not defeat the purpose of the award of VA disability compensation benefits and was not against equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of a $9,010 overpayment of service-connected compensation benefits have not been met.  38 U.S.C.A. § 5302, 5313 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.666 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  

However, the notice and duty to assist provisions of the VCAA do not apply to waiver claims.  See Lueras v. Principi, 18 Vet. App. 435 (2004); see also Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding that fact, the appellant has had a fair opportunity to present arguments and evidence in support of his waiver claim.

The essential facts in this case have been fully developed and are not in dispute.  The appellant does not dispute the amount of the overpayment.  Additionally, the VCAA has no effect upon an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  Manning v. Principi, 16 Vet. App. 534(2002).  

Moreover, the COWC has explained to the appellant the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  Any deficiencies in notice or assistance would be relevant to principles of equity and good conscience, and, as such, are discussed in the body of the decision. 

II. Merits of the Claim

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A review of the record indicates that the debt at issue in this case was created as a result of the appellant being incarcerated in correctional facilities after he was convicted of a felony.  The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a).  The provisions of 38 U.S.C.A. § 5313 provide for limitation on payment of compensation for persons incarcerated for conviction of a felony.  For the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends, the rate of compensation payable to a veteran with a service-connected disability rated at 20 percent or more is limited to the amount of 10 percent.  38 U.S.C.A. §§ 5313(a)(1)(A), 1114(a).

As an initial matter, the appellant does not assert that the amount of the debt is incorrect; rather, he disagrees that he should be responsible for any debt given the fact that he was unaware he had to notify the VA of his incarceration.  The evidence reflects that the appellant was incarcerated from June 16, 2011 to June 6, 2013.  Even though he was incarcerated for a felony in June 2011, he continued to receive additional compensation at the TDIU level per month. 

The law, as noted above, clearly indicates that, beginning on the sixty-first day of incarceration for a felony conviction, the Veteran's compensation will be limited to the 10 percent level.  Thus, the appellant should not have continued to receive disability benefits at the TDIU percent level.  The amount of the overpayment debt was determined to be $9,010, which was calculated on the amount of additional compensation benefits he received, beginning August 15, 2011, the sixty-first day following his incarceration after conviction of a felony, in accordance with 38 U.S.C.A. § 5313.  Because the appellant continued to receive higher compensation payments to which he was not entitled, the Board concludes the overpayment in question is a valid debt. 

In a letter received by VA in November 2011, the appellant notified VA that he had been incarcerated in June 2011, and asked for a waiver of indebtedness.  Upon learning of the appellant's incarceration, VA notified the appellant, via a letter dated in December 2011, that his service-connected compensation benefits would be reduced as of the 61st day of his incarceration, August 15, 2011.  

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that his or her income or other circumstances which would affect the entitlement to receive, or the rate of, the benefit being paid, has changed.  38 C.F.R. § 3.660(a)(1).  

The Cleveland RO sent the appellant letters, in December 2007, and in December 2008, that notified the appellant of an increase in VA benefits by way of a VA Form 21-8741-1.  VA Form 21-8741-1 indicates that VA should be notified of any change in address or marital status.  It also indicated VA would match benefits information with the Bureau of Prisons and Social Security Administration to identify beneficiaries who were incarcerated more than 60 days. 

There was no communication from the appellant to VA prior to August 15, 2011, the 61st day of his incarceration that began June 16, 2011.  The record reflects that the RO became aware of the incarceration by way of the appellant's November 2011 letter.  Review of the evidence of record reveals that the appellant received the full benefit of the TDIU award between June 16, 2011 and November 30, 2011, and that an overpayment in the amount of $9,010 was created because the appellant received this benefit.  Further, as noted above, the Board finds that the appellant knew or should have known that VA must reduce benefits after the 61st day of incarceration and that the appellant had the responsibility to notify VA of his incarceration.  Based on the evidence, the Board finds that a valid debt or overpayment occurred and VA was entitled to seek recovery of the amount in question.  After reviewing the available evidence, the Board finds that the overpayment in this case was not created solely as a result of VA administrative error, and therefore, the debt is held to have been properly created.

Once it is determined that the indebtedness was validly created, but before moving on to the matter of waiver of the charged indebtedness, if there is a finding of fraud, misrepresentation, or bad faith by the debtor in the creation of the overpayment, then waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 C.F.R. §§ 1.962, 1.963, 1.965(b).  Here, COWC determined that there was no fraud, misrepresentation, or bad faith on the appellant's part with respect to the creation of the overpayment at issue.  The Board must render an independent determination with regard to whether there was any fraud, misrepresentation, or bad faith on the part of the appellant with respect to the creation of an overpayment.  Ridings v. Brown, 6 Vet. App. 544 (1994).  The Board finds no evidence in the claims file of any intent on the part of the appellant to deceive VA as to fact of his incarceration.  The Board does not disagree with the COWC and RO determinations that waiver has not been precluded by the appellant's actions. 

In cases where there has been no finding of fraud, misrepresentation, or bad faith on a veteran's part, repayment of the subject debt may be waived.  38 U.S.C.A. § 5302(a).  Waiver will be granted when recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  Pursuant to the provisions contained in 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.964(e), a request for a waiver of an overpayment must be made within 180 days of the date of notification of the indebtedness.  The appellant made a timely request in January 2012. 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In deciding whether collection would be against equity and good conscience, the following factors are for consideration: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  These factors are not meant to be all inclusive.  38 C.F.R. § 1.965(a). 

The Board does not find evidence that VA was responsible for the creation of the debt.  It is clear that the appellant was at fault in the creation of the debt by failing to notify VA of his incarceration.  

The question of fault is a different question than that of fraud or bad faith.  Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of whether the individual has actual knowledge of the regulation.  Morris v. Derwinski, 1 Vet. App. 261 (1991); Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  As the appellant may be charged with knowledge of an agency regulation whether or not he had actual notice, in this case, as he was prohibited from receiving full payments while he was incarcerated, he was at fault in the creation of the debt.

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2).  The Board finds that VA acted promptly once it became aware of the overpayment and was not at fault for the creation of the debt.  The Cleveland RO was notified of the incarceration in November 2011 and the Cleveland RO promptly provided the appellant with a December 2011 letter that advised the appellant that his benefits would be reduced as of his 61st day of incarceration.  In a December 2011 letter he was informed that an overpayment had been created.  The Board has concluded that VA processed this case within a reasonable time.

Accordingly, the Board finds that the weight of the evidence suggests that the appellant failed to timely inform VA of his felony incarceration.  Because a claimant bears the responsibility of keeping the RO apprised of his or her status, the Board finds that the appellant bears primary fault in the creation of the overpayment at issue.  Moreover, because VA took immediate action to notify the appellant of the proposed decrease in benefits based upon learning of his incarceration, any fault on VA's part is extremely minimal. 

The third element for consideration is whether collection of the debt would cause a veteran undue financial hardship.  The Board notes that financial hardship alone is not sufficient to constitute undue hardship for VA purposes.  Undue hardship is defined as depriving the debtor or his family of basic necessities.  38 C.F.R. § 1.965(a)(3).  Basic necessities constitute food, clothing, and shelter.  Here, the appellant's basic necessities were provided by the facility where he was incarcerated for the period at issue (August 15, 2011 to November 30, 2011).  The appellant's need for items not provided by the incarcerating facility was not so significant as to require waiver of the overpayment.  In addition, the appellant apparently was also in receipt of military retirement benefits.  Thus, the Board finds that the unjust enrichment in this case and the clear fault on the appellant's part outweigh any undue financial hardship in this case, if any.

The Board also finds that withholding of benefits or recovery would not nullify the objective for which the benefits were intended; that failure to make restitution would result in unfair gain to the appellant because he received benefits to which he had no entitlement; and that the appellant's reliance on VA benefits did not result in relinquishment of a valuable right or incurrence of a legal obligation.  As indicated above, the appellant received benefits in excess of the amount he was entitled to under law because he collected a higher disability payment than authorized during his period of incarceration for a felony conviction.  The Board finds that recovery of the debt confirms rather than defeats the purpose of compensation payments because the applicable regulations account for the fact that the appellant's daily needs were being met during his time of incarceration.  In addition, the appellant has not claimed that he relinquished any right or incurred any legal obligation or that he relied upon VA to his detriment, nor do the facts show such.

In summary, the Board has considered the elements of equity and good conscience; however, the facts in this case demonstrate that the recovery of the overpayment was not against equity and good conscience.  Accordingly, a waiver of the service-connection compensation overpayment is not in order.  In so concluding, the Board has considered the "benefit-of-the-doubt" rule but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Waiver of the recovery of an overpayment of service-connected compensation benefits in the amount of $9,010 is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


